EXHIBIT 10.55

 

FORM OF

FIRST AMENDMENT TO

SECOND PRIORITY LEASEHOLD MORTGAGE,

ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT AND FINANCING STATEMENT

 

THIS FIRST AMENDMENT TO SECOND PRIORITY LEASEHOLD MORTGAGE, ASSIGNMENT OF LEASES
AND RENTS, SECURITY AGREEMENT AND FINANCING STATEMENT (this “Instrument”), dated
as of September     , 2009, is entered into by and between THE NEIMAN MARCUS
GROUP, INC., a Delaware corporation (“Mortgagor”), whose address is One Marcus
Square, 1618 Main Street, Dallas, Texas 75201 and BANK OF AMERICA, N.A., a
national association, whose address is 1455 Market Street, 5th Floor, San
Francisco, California 94103, as agent (as successor to Deutsche Bank Trust
Company Americas, in such capacity, “Agent”, and together with its successors
and assigns, “Mortgagee”) for the Secured Parties defined in the Amended Credit
Agreement (defined below).

 

WITNESSETH THAT,

 

WHEREAS, Mortgagor, Existing Agent (defined below) and others party thereto have
entered into that certain Credit Agreement, dated as of October 6, 2005 (as
amended, supplemented or otherwise modified to date, the “Existing Credit
Agreement”);

 

WHEREAS, Mortgagor is the record owner and holder of certain leasehold interests
in that certain real property described in Exhibit A attached hereto and by this
reference incorporated herein, together with the Improvements (as defined in the
Mortgage, defined below) constructed thereon;

 

WHEREAS, Mortgagor has executed and delivered that certain instrument entitled
“SECOND PRIORITY LEASEHOLD MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT AND FINANCING STATEMENT” and dated as of October 6, 2005 and recorded
on October 14, 2005 with the Bergen County Clerk as Book 15001, Page 126 (the
“Mortgage”);

 

WHEREAS, the Mortgage secures, among other things, the obligations of Mortgagor
under the Existing Credit Agreement;

 

WHEREAS, the parties to the Existing Credit Agreement and the Agent now desire
to amend the Existing Credit Agreement pursuant to the terms of that certain
Amended and Restated Credit Agreement dated as of July 15, 2009 (the “Credit
Agreement Amendment”) by and among Mortgagor, the other Borrowers referred to
therein, Neiman Marcus, Inc., and certain subsidiaries of Mortgagor from time to
time party thereto, the Agent and the other Secured Parties (the Existing Credit
Agreement, as amended by such Credit Agreement Amendment, and any and all
amendments, modifications, supplements, restatements, extensions, renewals or
replacements thereof are collectively referred to herein as the “Amended Credit
Agreement”);

 

WHEREAS, pursuant to that certain Substitution of Agent and Joinder Agreement,
dated as of the date hereof, DEUTSCHE BANK TRUST COMPANY AMERICAS, a New York
banking corporation, resigned as the agent under the Existing Credit Agreement
(as defined below) (the “Existing Agent”), and pursuant to the Amended Credit
Agreement, Agent has been appointed as the successor to the Existing Agent; and

 

WHEREAS, concurrently therewith, Mortgagor and Mortgagee desire to amend the
Mortgage as set forth below.

 

--------------------------------------------------------------------------------


 

NOW THEREFORE, FOR GOOD AND VALUABLE CONSIDERATION, the mutual receipt and
sufficiency of which are hereby acknowledged, Mortgagor and Mortgagee hereby
agree as follows:

 

1.             Definitions.  All capitalized terms used but not otherwise
defined in this Instrument shall have the same meanings ascribed to such
capitalized terms in the Mortgage, as amended by this Instrument, or if not
defined therein, in the Amended Credit Agreement.

 

2.             Amended Credit Agreement. All references in the Mortgage to the
“Revolving Facility Credit Agreement” shall be deemed to be references to the
Amended Credit Agreement.

 

3.             Mortgagee.  All references in the Mortgage to the “Mortgagee”
shall be deemed to be references to “Mortgagee” as defined in the preamble to
this Instrument.

 

4.             Miscellaneous Amendments.

 

(a)           All references to the “Lenders”, the “Administrative Agent”, the
“Swingline Lender”, the “Issuing Bank”, the “Letters of Credit”, the “Secured
Parties” and the “Intercreditor Agreement” shall be deemed to be references to
such terms as defined in the Amended Credit Agreement.

 

(b)           The phrase “(vi) the Lien Subordination and Intercreditor
Agreement, dated as of even date hereof, among the Collateral Agent, Credit
Suisse, Merger Sub, Neiman Marcus, Holdings and the subsidiaries of Neiman
Marcus from time to time party thereto as attached hereto as Exhibit C” is
hereby deleted in its entirety.

 

(c)           The phrase “at the rate of [    ]% per annum” is hereby deleted
from Section 1.12(c)(ii)(C) and replaced with “at the rate of [    ]% per
annum”. [NOTE: TITLE COMPANY TO PROVIDE APPLICABLE PERCENTAGE.]

 

(d)           The reference to “Section 2.13(c)” in Section 2.03(b) of the
Mortgage is hereby deleted and replaced with “Section 2.13(d)”.

 

(e)           The sentence “The Revolving Facility Credit Agreement provides
that the sum of the principal amount of the Loans and the Letters of Credit from
time to time outstanding and secured hereby shall not exceed $1,975,000,000.” is
hereby deleted in its entirety and replaced with “The Amended Credit Agreement
provides that the sum of the principal amount of the Loans and the Letters of
Credit from time to time outstanding and secured hereby shall not exceed
$600,000,000.”

 

(f)            Exhibit C to the Mortgage is hereby deleted in its entirety.

 

5.           Limited Amendment; Ratification. This Instrument is given solely to
amend the Mortgage as set forth herein.  No further amendment or modification is
made or intended, and the terms and provisions of the Mortgage shall, except as
expressly modified herein, continue in full force and effect after the date
hereof.  The warranties, representations, covenants and agreements contained in
the Mortgage, as herein expressly amended, are hereby specifically reaffirmed
and remade by Mortgagor and the entire Mortgage, as herein expressly amended, is
hereby ratified, approved and confirmed in every respect.  Mortgagor also hereby
ratifies and confirms, as of the date of the Mortgage and as of the date hereof,
the liens, encumbrances and security interests in and on the Premises and the
Mortgaged Property intended to be created by the Mortgage, as amended hereby.

 

2

--------------------------------------------------------------------------------


 

6.             No Release or Novation. The Obligations secured by the Mortgage
are continuing obligations and nothing contained herein shall be deemed to
release, terminate or subordinate any lien, security interest or assignment
created or evidenced by the Mortgage and all such liens, security interests and
assignments and the priority thereof shall relate back to the date that the
Mortgage was filed as referenced in the recitals above.  Mortgagor and Mortgagee
intend that this Instrument shall in no way affect the priority of the Mortgage
or constitute a novation of the indebtedness secured thereby.

 

7.             Successors and Assigns. This Instrument shall bind and inure to
the benefit of Mortgagor, Mortgagee and the Secured Parties and their respective
successors, substitutes and assigns.

 

8.             Recordation; Costs and Expenses. Mortgagor shall cause this
Instrument to be filed and/or recorded in the filing or recording offices
referenced in the recitals above and/or such other places as requested by
Mortgagee, and Mortgagor shall pay to Mortgagee all expenses incurred by
Mortgagee in connection with the preparation, execution, filing and recordation
of this Instrument, including, without limitation, attorneys’ fees, filing and
recording fees, documentary stamp, mortgage and intangible taxes and title
search charges and other charges incurred to assure or insure the priority of
the lien of the Mortgage, as amended by this Instrument.

 

9.             Counterparts. This Instrument may be executed in any number of
original counterparts,  which when so executed shall be deemed to be an original
for all purposes, and all counterparts shall together constitute one and the
same instrument; signature and acknowledgment pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document.  This Instrument
shall become effective upon the execution of a counterpart hereof by each of the
parties hereto.

 

[THE REMAINDER OF THIS PAGE HAS BEEN LEFT BLANK INTENTIONALLY]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Mortgagor and Mortgagee have on the date set forth in the
acknowledgement hereto, effective as of the date first above written, caused
this Instrument to be duly EXECUTED AND DELIVERED by authority duly given.

 

 

 

Mortgagor:

 

 

 

THE NEIMAN MARCUS GROUP, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

STATE OF

)

 

 

) ss.:

 

COUNTY OF

)

 

 

 

On this            day of September, 2009, in the County and State aforesaid,
before me, the subscriber, a Notary Public authorized to take acknowledgements
and proofs in said County and State, personally appeared
                                                                      , the
                                             of The Neiman Marcus Group, Inc.,
who, I am satisfied, is the person who, as such officer, signed the within
instrument on behalf of such corporation, and said person did acknowledge that
he or she is authorized to sign and deliver the within instrument on behalf of
such corporation and that he or she signed and delivered the same as the act and
deed of such corporation for the uses and purposes expressed therein.

 

 

 

 

 

Name:

 

Notary Public

My Commission Expires:

 

 

 

 

 

(NOTARIAL SEAL)

 

 

 

[Signatures Continue on Following Page]

 

S-1

--------------------------------------------------------------------------------


 

 

Mortgagee:

 

 

 

BANK OF AMERICA, N.A.,

 

a national association,

 

as a Co-Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

STATE OF

)

 

 

) ss.:

 

COUNTY OF

)

 

 

 

On this          day of September, 2009, in the County and State aforesaid,
before me, the subscriber, a Notary Public authorized to take acknowledgements
and proofs in said County and State, personally appeared
                                                                      , the
                                             of Bank of America, N.A., who, I am
satisfied, is the person who, as such officer, signed the within instrument on
behalf of such national association, and said person did acknowledge that he or
she is authorized to sign and deliver the within instrument on behalf of such
national association and that he or she signed and delivered the same as the act
and deed of such national association for the uses and purposes expressed
therein.

 

 

 

 

 

Name:

 

Notary Public

My Commission Expires:

 

 

 

 

 

(NOTARIAL SEAL)

 

 

S-2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION

 

The Neiman Marcus Group, Inc. is a record owner of a leasehold interest in the
property located at 503 Garden State Plaza, Paramus, NJ and described on this
Exhibit A.

 

[See Attached Pages for Legal Description]

 

A-1

--------------------------------------------------------------------------------